Citation Nr: 0027571	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-11 088	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability secondary to the service-connected 
healed fracture of the left lateral malleolus.  




REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active military duty from June 1974 to 
June 1979.  

This appeal arises from an October 1998 rating action of the 
New Orleans, Louisiana, regional office (RO).  In that 
decision, the RO denied the issue of whether new and material 
evidence had been submitted to reopen a previously denied 
claim for service connection for a left knee disability 
secondary to the service-connected healed fracture of the 
left lateral malleolus.  

(The issue of whether the reduction in the rating assigned to 
the service-connected healed fracture of the left lateral 
malleolus from 20 percent to 10 percent, effective from June 
1999, was proper will be addressed in the Remand portion of 
this decision.)  


FINDINGS OF FACT

1.  In April 1995, the RO denied service connection for a 
left knee disability secondary to the service-connected 
healed fracture of the left lateral malleolus.  The veteran 
did not initiate an appeal of this denial.  

2.  The July and August 1998 VA medical records bear directly 
and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and, by 
itself or with evidence previously assembled, are so 
significant that they must be considered in order to decide 
fairly the merits of the claim.  

3.  Competent medical evidence has been submitted to 
establish that the veteran's current left knee disability is 
associated with the service-connected healed fracture of his 
left lateral malleolus.  

4.  The veteran's status post left knee injury and 
meniscectomy, including pain and degenerative joint disease, 
is causally related to the service-connected healed fracture 
of his left lateral malleolus.  


CONCLUSIONS OF LAW

1.  The RO's April 1995 denial of service connection for a 
left knee disability secondary to the service-connected 
healed fracture of his left lateral malleolus is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  The evidence submitted since April 1995 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for a left knee disability 
secondary to the service-connected healed fracture of the 
left lateral malleolus have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.310 (1999).  

3.  The veteran's claim of entitlement to service connection 
for a left knee disability secondary to the service-connected 
healed fracture of the left lateral malleolus is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The status post left knee injury and meniscectomy, 
including pain and degenerative joint disease, is proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board of Veterans' Appeals (Board) is 
whether the veteran has submitted new and material evidence 
sufficient to reopen his previously denied claim of 
entitlement to service connection for a left knee disability 
secondary to the service-connected healed fracture of the 
left lateral malleolus.  Initially, the RO denied the 
veteran's claim for service connection for a left knee 
disability secondary to the service-connected healed fracture 
of the left lateral malleolus in April 1995 on the basis that 
the evidence of record did not support the conclusion that 
the veteran had developed a left knee disability as a result 
of his service-connected left ankle disorder.  

According to the evidence available at the time of the RO's 
April 1995 decision, the veteran was treated for left knee 
pain of four days duration during service in September 1978.  
He denied an injury or previous problem.  An examination of 
the veteran's left knee at that time demonstrated slight 
limitation of flexion with pain, normal strength, medial 
tenderness, no patellar tenderness except for mild 
entrapment, negative ligament stress test, and mild effusion 
of the medial aspect of the joint.  Bursitis was assessed.  
One-and-a-half weeks later, the veteran's left knee was 
asymptomatic.  He had normal range of motion and strength in 
this joint with no tenderness or pain present.  The May 1979 
separation examination demonstrated that the veteran's lower 
extremities were normal, and the veteran denied ever having 
experienced a "trick" or locked knee.  

According to post-service medical records, an October 1979 VA 
examination demonstrated the veteran's ability to perform 
full knee bends.  In November 1994, the veteran complained of 
left knee pain.  

At a VA joints examination completed in January 1995, the 
veteran complained of swelling on the inside of his left 
knee.  He explained that his left knee pain began two years 
prior to the evaluation when he started limping on his left 
ankle.  The veteran denied having any pain with 
weightbearing.  The examination demonstrated some limitation 
of motion of the veteran's left knee.  The examiner diagnosed 
chronic strain of the left knee.  In addition, the examiner 
stated that he did not know if the veteran's left knee 
complaint is secondary to his left ankle fracture.  

Examination of the veteran's left knee in April 1995 showed 
mild limitation of flexion but normal extension and no pain 
on weight bearing, swelling, deformity, or radiographic 
pathology.  The examiner expressed his opinion that the 
veteran's complaints of left knee pain were not etiologically 
related to his service-connected left ankle disability.  

By a letter dated in May 1995, the RO notified the veteran of 
the denial of his claim for service connection for a left 
knee disability secondary to his service-connected left ankle 
disorder and of his appellate rights with regard to that 
denial.  The veteran, however, failed to initiate an appeal 
of this denial.  Consequently, the RO's April 1995 rating 
action is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1994); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
and Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated at Winters 
v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
"new and material."  Id.  The Court has explained that 
"new evidence" is evidence that is not "merely cumulative" 
of other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

Among the additional evidence associated with the claims 
folder since the April 1995 rating action are July 1998 VA 
medical records which reflect the veteran's complaints of 
left knee pain for many years as well as the need for a left 
knee arthroscopy for a left knee medial meniscus tear and 
chondromalacia of the left medial femoral condyle.  Also, at 
the VA joints examination conducted in August 1998, the 
examiner diagnosed status post left knee injury and 
meniscectomy, including pain and degenerative joint disease 
and expressed his opinion that the veteran's left knee 
condition is likely secondary to a left ankle sprain in 1994.  

These documents provide competent evidence of the presence of 
a diagnosed left knee disability associated with the 
veteran's service-connected left ankle.  The Board concludes, 
therefore, that the July and August 1998 medical reports 
provide evidence that bears directly and substantially upon 
the specific matter under consideration, is so significant 
that it must be considered to decide fairly the merits of 
this secondary service connection claim, and was not 
considered by the RO when the agency rendered its initial 
denial in April 1995.  

The Board concludes, therefore, that the July and August 1998 
VA medical records constitute new and material evidence under 
38 C.F.R. § 3.156(a).  As a result of this finding of new and 
material evidence, the Board is required to reopen the 
previously denied claim for service connection for a left 
knee disability secondary to the service-connected healed 
fracture of the left lateral malleolus.  

The Board must now determine whether the veteran's claim for 
service connection for a left knee disability secondary to 
the service-connected healed fracture of the left lateral 
malleolus is well grounded.  In this regard, the Board notes 
that service connection may be granted for disability which 
is proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (1999).  The establishment 
of a well-grounded claim for service connection on a 
secondary basis generally requires medical evidence of a 
nexus between the service-connected disability and the 
claimed present disease or injury.  See Epps v. Gober, 
126 F.3d 1464, 1469 (Fed.Cir. 1997) and Caluza v. Brown, 
7 Vet. App. 498 (1995).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993); and Savage v. Gober, 10 Vet. App. 488, 497 (1997).  

Throughout the appeal in the present case, the veteran has 
contended that his current left knee disability was caused by 
his service-connected left ankle disorder.  In particular, 
the veteran claims that, when he twisted his left ankle in 
1994, he also heard a popping sound in his left knee and that 
his left knee pain begin in 1994.  The veteran's assertions 
are presumed credible for the purpose of determining whether 
his secondary service connection claim is well grounded.  

As the Board has discussed, the examiner who completed the 
August 1998 VA joints examination concluded that the 
veteran's left knee condition, which was diagnosed as status 
post left knee injury and meniscectomy, including pain and 
degenerative joint disease, is likely secondary to the 1994 
left ankle sprain.  To the degree that this post-service 
medical record appears to reflect that the veteran has a 
current left knee disability associated with his 
service-connected left ankle disorder, the Board believes 
that competent medical evidence of a current disability 
associated with a service-connected disability has been 
received.  Consequently, the Board concludes that the 
veteran's claim for service connection for a left knee 
disability secondary to the service-connected healed fracture 
of the left lateral malleolus is well grounded.  

Turning to the merits of the issue of entitlement to service 
connection for a left knee disability secondary to the 
service-connected healed fracture of the left lateral 
malleolus, the Board reiterates that service connection may 
be granted for a disability which is proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310 (1999).  In addition, the United States Court 
of Appeals for Veterans Claims (hereinafter, "Court") has 
held that a claimant is entitled to service connection on a 
secondary basis when it is shown that the claimant's service-
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection is in effect for a healed fracture of the 
left lateral malleolus.  This service-connected disability 
has been evaluated as noncompensably disabling from June 
1979, 20 percent disabling from January 1994, and 10 percent 
disabling from June 1999.  

As the Board has discussed, the medical evidence obtained and 
associated with the claims folder indicates that the veteran 
first reported left knee pain in November 1994.  The veteran 
reported at the January 1995 VA joints examination that his 
left knee pain began two years prior to the evaluation when 
he started limping on his left ankle.  However, the examiner 
stated that he did not know if the chronic strain of the 
veteran's left knee was secondary to his left ankle fracture.  
At the April 1995 examination, the examiner expressed his 
opinion that the veteran's complaints of left knee pain were 
not etiologically related to his service-connected left ankle 
disability.  

Thereafter, in September 1997, the veteran reported having a 
two-month history of intermittent pain and swelling in his 
left knee as well as occasional "lock[ing] up" of this 
joint.  He denied trauma.  In April 1998, the veteran was 
treated for degenerative joint disease of his left knee.  
Thereafter, in July 1998, he underwent a left knee 
arthroscopy.  Post-operative diagnoses included a left knee 
medial meniscus tear and chondromalacia of the left medial 
femoral condyle.  These VA medical records did not reference 
the veteran's left ankle.  

At a subsequent VA joints examination conducted in August 
1998, the veteran reported that he fractured his left ankle 
during service in 1977, twisted this joint in 1994, and, at 
the time of the post-service injury, also heard a 
"pop[ping]" sound in his left knee.  He described 
intermittent left knee pain since 1994.  The evaluation of 
the veteran's left knee demonstrated no dislocation, no 
instability or recurrent subluxation, mild pain and 
tenderness, mild swelling, a normal gait, no constitutional 
signs of inflammatory arthritis, extension to zero degrees, 
and flexion to 95 degrees.  The examiner diagnosed status 
post left knee injury and meniscectomy, including pain and 
degenerative joint disease.  In addition, the examiner 
expressed his opinion that the veteran's left knee "is 
likely secondary to [the] left ankle sprain in 1994."  

The Board acknowledges that an examiner who evaluated the 
veteran's left lower extremity condition in January 1995 
concluded that he did not know if a relationship existed 
between the veteran's left knee condition and his left ankle 
disorder.  Furthermore, another examiner specifically stated 
in April 1995 that no such nexus existed.  

Significantly, however, a third examiner expressed his 
opinion in August 1998 that the veteran's left knee 
disability was likely caused by a left ankle sprain in 1994.  
Furthermore, VA medical records dated in 1994 reflect 
instability of the veteran's left ankle.  In view of the 
August 1998 medical opinion associating the veteran's left 
knee disability with a recent sprain involving his 
service-connected left ankle well as the additional medical 
records which support a finding of instability of the 
veteran's left ankle around the time of this post-service 
sprain, the Board finds that service-connection for a left 
knee disability on a secondary basis is warranted.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
left knee disability secondary to the service-connected 
healed fracture of his left lateral malleolus is reopened.  

The issue of entitlement to service connection for a left 
knee disability secondary to the service-connected healed 
fracture of the left lateral malleolus is well-grounded.  To 
this extent, the appeal is granted.  

Service connection for status post left knee injury and 
meniscectomy, including pain and degenerative joint disease, 
secondary to the service-connected healed fracture of the 
left lateral malleolus, is granted.  


REMAND

By a March 1999 rating action, the RO reduced the disability 
evaluation for the service-connected healed fracture of the 
veteran's left lateral malleolus from 20 percent to 
10 percent, effective from June 1999.  The agency notified 
the veteran of this reduction in a March 1999 letter.  
Thereafter, in a statement received at the RO in April 1999, 
the veteran expressed disagreement with the reduction.  

Significantly, a complete and thorough review of the claims 
folder reveals that the RO has not furnished the veteran with 
a statement of the case concerning this rating reduction 
claim.  Where a notice of disagreement has been submitted, 
the veteran is entitled to a statement of the case.  
38 C.F.R. § 19.26 (1999).  The failure to issue a statement 
of the case is a procedural defect requiring a remand.  
Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 
12 Vet. App. 238 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

With regard to the issue of whether the 
rating reduction from 20 percent to 
10 percent for the service-connected 
healed fracture of the left lateral 
malleolus, effective from June 1999, was 
proper, the RO should undertake any 
additional development deemed necessary.  
If the claim remains denied and the 
veteran has not withdrawn his notice of 
disagreement, the RO should furnish the 
veteran and his representative with a 
statement of the case regarding this 
rating reduction claim.  38 C.F.R. 
§ 19.26 (1999).  If and only if the 
veteran thereafter submits a timely 
substantive appeal on this rating 
reduction issue, the RO should then 
prepare the claim for return to the Board 
for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



